Birdsong, Judge.
Stanley Denson was convicted of armed robbery and sentenced to serve ten years. He brings this appeal enumerating as error the general grounds. Held:
The facts show that Denson and two companions solicited a ride from the victim of the robbery. Due to heavy traffic, the victim was able to closely observe Denson for approximately ten minutes. Den-son was wearing a black or dark shirt with a flowered print design. At Denson’s request the victim pulled off the road to discharge his passengers. At that time Denson produced a pocketknife and placed it against the victim’s throat and ordered the victim from the car. When the victim demurred, the two other passengers alighted from the vehicle and commenced to pull the victim from the car. While this was occurring the victim’s left ear was nearly cut from his head. The victim reported the robbery to police. Shortly thereafter the identical vehicle was stopped with Denson as the driver. He was wearing a dark shirt with flowered print and a pocketknife was recovered from the pocket of the shirt. At trial Denson unequivocally was identified as the robber with the knife. In opposition to this testimony, Denson *808generally denied being involved in a robbery and offered evidence of an alibi. He explained being in possession of the vehicle by contending that he borrowed it from another.
Decided September 8, 1983.
Stephen A. Delaney, for appellant.
Lewis R. Slaton, District Attorney, A. Thomas Jones, H. Allen Moye, Assistant District Attorneys, for appellee.
We will not speculate as to what evidence the jury chose to believe or not to believe. We are bound to construe the evidence with every inference and presumption being in favor of upholding the jury’s verdict. Watts v. State, 239 Ga. 725, 727 (1) (238 SE2d 894); Bethay v. State, 235 Ga. 371 (219 SE2d 743). The evidence before the jury in this case was sufficient to convince any rational trier of fact beyond reasonable doubt of the elements of the crime charged and the participation therein by the appellant. Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).

Judgment affirmed.


Shulman, C. J., and McMurray, P. J., concur.